The following opinion was filed January 30, 1906:
EerwiN, J.
This is a certiorari proceeding issued out of this court to review the proceedings of the circuit court for Marathon county in a special proceeding for the incorporation of a village under secs. 854^866, Stats. 1898. The relators appeared upon the hearing in the circuit court and made several objections, claiming that the court had no jurisdiction. These objections were overruled, and after hearing the court made an order incorporating the village of Unity. The order is a final order made by the court in a special'proceeding, and hence was appealable. An appeal from such an order is an adequate remedy, and where such remedy exists certiorari will not lie. State ex rel. C. & N. W. R. Co. v. Oshkosh, A. & B. W. R. Co. 100 Wis. 538, 77 N. W. 193, and cases cited.
By the Court. — The writ of certiorari is quashed.
A motion for a rehearing was denied April 17, 1906.